89 N.Y.2d 1050 (1997)
681 N.E.2d 1292
659 N.Y.S.2d 846
The People of the State of New York, Appellant,
v.
Herman Chevalier, Respondent.
Court of Appeals of the State of New York.
Argued March 25, 1997.
Decided May 1, 1997.
Robert M. Morgenthau, District Attorney of New York County, New York City (James P. Kane and Norman Barclay of counsel), for appellant.
Ellen Dille, New York City, and Daniel L. Greenberg for respondent.
Concur: Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY.
Order affirmed for the reasons stated in the opinion by Presiding Justice Francis T. Murphy at the Appellate Division (220 AD2d 114).